Citation Nr: 0607696	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  01-02 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to August 
1966.  He died on January [redacted], 1999.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appellant was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing has been associated with the claims folder.

In June 2004, the Board remanded the case for further 
evidentiary development and a medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

In June 2004 the Board remanded the claim for a VA 
examination and medical opinion.  The examiner was asked to 
provide an opinion as to "whether the proximate cause of the 
veteran's death was due to carelessness, negligence, lack of 
proper skill, error in judgement, or similar instance of 
fault on the part of the VA in furnishing VA hospitalization, 
medical or surgical treatment, or an event not reasonably 
foreseeable."  In July 2005, VA examiner Dr. Hussein, 
rendered an opinion as to the veteran's condition prior to 
his death, however, he did not opine as to whether the 
proximate cause of the veteran's death was due to 
carelessness, negligence, lack of proper skill, error in 
judgement, or similar instance of fault on the part of the VA 
in furnishing VA hospitalization, medical or surgical 
treatment, or an event not reasonably foreseeable, as 
requested in the Board's remand.  Furthermore, the Board 
notes that VA outpatient treatment records dated between 
October 1997 and January 2005 show that Dr. Hussein was one 
of the veteran's treating physicians.  Therefore, he should 
not render an opinion as to the quality of the treatment 
provided to the veteran.

Accordingly, the case is REMANDED for the following action:

The AOJ should send the claims file to a 
VA examiner for review.  A request should 
be made that the examiner conducting the 
review not be one of the veteran's 
treating physicians.  The examiner should 
express and opinion as to whether the 
proximate cause of the veteran's death was 
due to carelessness, negligence, lack of 
proper skill, error in judgement, or 
similar instance of fault on the part of 
the VA in furnishing VA hospitalization, 
medical or surgical treatment, or an event 
not reasonably foreseeable.  A complete 
rationale should accompany any opinion 
provided.  (The examiner is informed that 
there is an allegation of a failure to 
treat the cancer in a timely manner.)

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

